Beck, J.
The defendants entered into possession of certain lands as transferees of a lease executed by the plaintiff’s testator, leasing certain lands to the lessee for turpentine purposes. The lease was for a period extending from the first of December, 1905, to “the end of the turpentine season, 1910,” and gave to the lessee or the transferees of the lease “the privilege of renewing said contract at $5.00 per annum.” Held:
1. The clause last quoted from the lease contained an option of renewal. And when the defendants, being in possession of the land at or about the close of the term for which it was leased, upon being informed by the agent of the lessor that the lease would expire according to its terms, failed to exercise the option of renewal until after the expiration of the lease, and then, after demand for possession by the agent of the lessor, refused to surrender possession to the lessor or his agent, they were tenants at sufferance, their entry having been lawful but their continued possession wrongful. Crawford v. Crawford, 139 Ga. 394 (77 S. E. 557); Stanley v. Stembridge, 140 Ga. 750 (79 S. E. 842); 18 Am. & Eng. Enc. L. (2d ed.) 692, and cases there cited.
2. Under such circumstances the lessor was entitled to avail himself of the summary proceedings of a dispossessory warrant to secure possession of the land.
3; Where such proceedings are arrested by the making of a counter-affidavit and the giving of bond under the provisions of section 5387 of the Civil Code, and the issue made by the affidavit and counter-affidavit is determined against the tenant, then the lessor is entitled to double rent, under the provisions of section 5389.
4. There is no merit in the exceptions to the court’s charge, and the evidence authorized the verdict.

Judgment affirmed.


All the Justices concur.